Citation Nr: 0703315	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  99-21 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for right (major) 
ulnar compression neuropathy, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
migraine headaches, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for herpes simplex 
II, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for L5-S1 
radiculopathy on the right with a history of left great toe 
numbness, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
November 1988.

These matters come to the Board of Veterans' Appeals (Board) 
from a November 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

In March 2001, the veteran appeared and testified before the 
undersigned in Washington, D.C.  A copy of the hearing 
transcript is included with the claims files.

The Board remanded this case in its entirety for further 
evidentiary development in September 2001, and once again in 
January 2004.

In February 2006, a rating decision granted a 20 percent 
disability rating for L5-S1 radiculopathy on the right with a 
history of left great toe numbness, and also granted a 10 
percent disability rating for herpes simplex II under 38 
C.F.R. § 4.118, Diagnostic Code 7804 (the previous non-
compensable rating had been under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.).  These disability evaluations remain 
in effect at the present time.

This appeal is being REMANDED to the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part. 
FINDINGS OF FACT

1.  No more than mild incomplete paralysis of the right 
finger and wrist is shown.

2.  The veteran's post-traumatic migraine headaches are not 
characterized by prostrating attacks occurring on an average 
once a month over the last several months.

3.  The veteran's herpes simplex II is not productive of any 
functional impairment of the genital region beyond that 
currently reflected in the assigned rating.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right (major) ulnar compression neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 
8516 (2006). 

2.  The criteria for a disability evaluation in excess of 10 
percent for post-traumatic migraine headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2006). 

3.  The criteria for a disability evaluation in excess of the 
currently assigned 10 percent rating for herpes simplex II 
have not been met.   38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 
(2002); 38 C.F.R. §§ 4.1, 4.7, 4.116, 4.118, Diagnostic Codes 
7804, 7805, 7806 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Statutory Duty to Assist the Veteran
 
Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  
 
VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the May 2004 VA 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish effective dates for the 
disabilities on appeal.  Given the fact that the issues 
addressed on the merits in this decision are denied, any 
failure to notify the appellant about the laws and 
regulations pertaining to effective dates was harmless.  The 
claims were most recently readjudicated in a February 2006 
supplemental statement of the case (SSOC).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the notice requirement was harmless 
error.  The rating decision on appeal predates the enactment 
of Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Although complete notice was 
not provided to the appellant until after the initial 
adjudication, she was not prejudiced.  The content of the 
notices provided to the appellant appropriately complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran was 
thereafter afforded every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  As noted above, the claims were readjudicated in 
February 2006.  Hence, the actions taken by VA cured the 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims 
before adjudication.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
that error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


The Increased Rating Claims

The veteran contends that her right (major) ulnar compression 
neuropathy, post-traumatic migraine headaches, L5-S1 
radiculopathy on the right with a history of left great toe 
numbness, and herpes simplex II are manifested by 
symptomatology that supports the assignment of higher 
evaluations.  It is requested that the veteran be afforded 
the benefit of the doubt.  The Board, upon reviewing the 
veteran's appeal, to include all of the medical evidence of 
record, concludes that the assignment of increased disability 
ratings is unwarranted at the present time. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2006).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Right (Major) Ulnar Compression Neuropathy

The veteran's right finger and wrist disability is rated 
under 38 C.F.R. § 4.124A, Diagnostic Code 8516, as 10 percent 
disabling.  Under that code, a 10 percent rating is warranted 
for mild incomplete paralysis of the ulnar nerve of the major 
hand, and a 30 percent rating would be assigned in cases of 
moderate incomplete paralysis of the ulnar nerve of the major 
hand.  38 C.F.R. § 4.124A, Diagnostic Code 8516.  In this 
case, however, a review of multiple VA compensation 
examinations and numerous VA treatment records dated from 
October 1998 to December 2005, reveals no evidence that the 
veteran has ever suffered incomplete paralysis of more than a 
"mild" degree.  Indeed, the December 2005 examination 
report specifically found that the severity of this disorder 
to be mild.  The right upper extremity showed a full range of 
motion, with only subjective numbness.  Accordingly, an 
increased evaluation is not in order. 


Post-Traumatic Migraine Headaches

The veteran's post-traumatic migraine headaches are rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100, as 10 percent 
disabling.  Under that code, a 10 percent rating is warranted 
for characteristic prostrating attacks averaging one in two 
months over the last several months, and a 30 percent rating 
would be assigned in cases of characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  38 C.F.R. § 4.124A, Diagnostic Code 8100.  
In this case, however, a review of multiple VA compensation 
examinations and numerous VA and private treatment records 
dated from February 1997 to December 2005, reveals no 
evidence that the veteran has suffered characteristic 
prostrating attacks occurring on an average once a month over 
a period of several months.  The evidence of record does 
include a VA report of incapacitating headaches dated in 
February 2003, but the preponderance of the evidence is more 
in accord with findings of the August 2005 VA examination, 
which specifically found that the veteran's headaches were 
not incapacitating in any way.  Indeed, the examiner noted 
that only one or two migraine headaches per year necessitated 
the use Fioricet to abort their pathology.  Accordingly, an 
increased evaluation is not in order.

Herpes Simplex II

The veteran's herpes simplex II is rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, as 10 percent disabling.  
Under that code, a maximum 10 percent rating is warranted for 
superficial scars that are painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Scars are otherwise evaluated based on objective evidence of 
functional limitation.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  Here, that would warrant consideration of 38 C.F.R. 
§ 4.116, the regulation pertaining to gynecological 
disorders.  

As reported above, a February 2006 rating decision granted a 
10 percent disability rating for herpes simplex II under 38 
C.F.R. § 4.118, Diagnostic Code 7804, effective February 5, 
1998.  Until the February 2006 rating decision, the veteran's 
herpes was non-compensably rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590, 49,596 (2002) (codified at 38 C.F.R. § 4.118, et seq. 
(2006)).  As to the claim of entitlement to an increased 
rating for herpes simplex II, given the change in law, VA may 
only apply the old rating criteria for the period prior to 
August 30, 2002, and it may only consider the new rating 
criteria for the term beginning on that date.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  VA has provided 
the veteran with the old and revised versions of the 
regulations regarding skin disorders.  Accordingly, 
adjudication of his claim may go forward.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, prior to 
August 30, 2002, a 10 percent disability rating was warranted 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
disability rating was warranted for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective 
August 30, 2002, a 10 percent disability rating is warranted 
if dermatitis or eczema affects at least 5 percent, but less 
than 20 percent, of the entire body; or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted where dermatitis or 
eczema affects 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or when systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

In this case, however, a review of multiple VA compensation 
examinations and numerous VA and private treatment records 
dated from February 1997 to December 2005, reveals no 
evidence that the veteran has ever suffered herpes pathology 
manifested by exudation or itching constant, extensive 
lesions, or marked disfigurement.  The evidence also does not 
reveal that herpes pathology has ever affected 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or that systemic therapy such as 
corticosteroids or other immunosuppressive drugs has ever 
been required for a total duration of six weeks or more, but 
not constantly, during a 12-month period.  Accordingly, an 
increased evaluation in excess of 10 percent is not in order, 
during either of the time periods for which the versions of 
Diagnostic Code 7806 in effect before and since August 30, 
2002 are applicable.  Furthermore, since the veteran is in 
receipt of the maximum available rating under Diagnostic Code 
7804, effective the date of her claim, an increased 
disability rating under that code is not legally availing.  

Finally, the evidence of record does not show any functional 
gynecological impairment due to herpes.  Indeed, the August 
2005 VA examination found that the appellant's genital area 
was normal without any lesions or rashes.  Therefore, an 
increased rating is not in order.

Conclusion

The Board has not overlooked the veteran's written statements 
to VA as well as her statements to VA examiners or her Board 
testimony.  In this regard, lay witnesses can testify as to 
the visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay statements as to the severity of the 
disabilities are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above.  

Finally, the Board considered the doctrine of reasonable 
doubt.  The preponderance of the evidence, however, is 
against the veteran's claims.  Hence, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim of entitlement to an increased disability 
evaluation for right (major) ulnar compression neuropathy is 
denied.

The claim of entitlement to an increased disability 
evaluation for post-traumatic migraine headaches is denied.

The claim of entitlement to an increased disability 
evaluation for herpes simplex II is denied.


REMAND

Upon reviewing the evidence of record, including the evidence 
obtained since the prior remand in January 2004, the Board 
finds that outstanding questions exist that must be answered 
prior to any adjudication of the veteran's L5-S1 
radiculopathy. 

A May 1989 rating decision granted service connection for L5-
S1 radiculopathy, right, with history of numbness, left great 
toe, and rated it as non-compensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1988) 
(intervertebral disc syndrome), effective November 11, 1988.  
A July 1993 RO decision increased the rating to 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1992), 
effective June 11, 1992.  Thereafter, in a February 2006 
decision, the RO increased the rating to 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), effective 
February 5, 1998.

Significantly, however, the medical evidence of record shows 
that the veteran's back disability may have been affected by 
an intercurrent injury in 1996 or 1997.  Medical evidence of 
record collected by the Social Security Administration (SSA) 
documents a workplace back injury that occurred, it was 
claimed, sometime in 1996 or 1997.  Prior to this workplace 
injury, the veteran's back pain with radiculopathy symptoms 
was rated as 10 percent disabling, based on the evidence of a 
slight limitation of forward flexion, due to lumbosacral 
spine flexion having been limited to 80 degrees on 
examination in April 1993.  At the VA examination in August 
1998, however, the veteran's flexion of the spine was limited 
to 15 degrees.  In other words, subsequent to the workplace 
injury that took place in either 1996 or 1997, the veteran 
was documented as suffering from a severe limitation of 
forward flexion.

On remand, a VA medical opinion is to be obtained to 
determine whether it is more likely than not that a post-
service workplace injury aggravated a pre-existing 
disability.  If the VA examiner concludes that a post-service 
injury aggravated a pre-existing condition, the VA examiner 
must differentiate the pathology that is due to in-service 
back injury from the pathology that is due to the post-
service injury.  In other words, the examiner must 
differentiate between those manifestations of the disability 
that are related to an in-service injury and those 
manifestations of the disability that are related to a post-
service injury.  If the examiner is not able to provide an 
opinion without resorting to speculation, the examiner must 
so state. 

The VA examiner is to review the medical evidence of record 
at the time of the July 1993 rating decision increasing the 
disability rating to 10 percent, effective June 11, 1992.  
That evidence is located in the first volume of the claims 
files.  The examiner must also review the VA examination 
dated in August 1998.  This evidence is also located in the 
first volume of the claims file.  The examiner must 
furthermore review the medical evidence of record received in 
connection with an SSA claim that documents a post-service 
incident resulting in a back injury.  Specifically, the 
examiner must review the initial "C-4" exam supervised by 
Dr. Kenneth V. Dodgson, dated in July 1997, as well as the 
progress notes, also by Dr. Dodgson, dated in August, 
September, and November 1997.  The aforementioned SSA-related 
medical records are located in the second volume of the 
claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should supply the appellant 
with corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation of the information 
or evidence needed to establish an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  VA medical opinion is to be obtained 
(from a physician other than H.R. 
Beresford, M.D., due to a reported doctor-
patient conflict) for the purpose of 
determining whether it is more likely than 
not that a post-service workplace injury 
aggravated a pre-existing disability.  The 
claims folders must be made available to 
the examiner and such examiner must 
reference in the report whether in fact 
the claims folders were reviewed.  If the 
VA examiner concludes that a post-service 
injury aggravated a pre-existing 
condition, the VA examiner must 
differentiate what pathology is due to the 
in-service back injury from the pathology 
that is due to the post-service injury.  
In other words, the examiner must 
differentiate between those manifestations 
of the disability that are related to an 
in-service injury and those manifestations 
of the disability that are related to a 
post-service injury.  If the examiner is 
not able to provide an opinion without 
resorting to speculation, the examiner 
must so state.  The VA examiner's 
attention is directed to the following 
items of evidence of record, which must be 
explicitly addressed in the examiner's 
report:

(a)  The medical evidence of record 
at the time of the July 1993 rating 
decision increasing the disability 
rating to 10 percent, effective June 
11, 1992.  That evidence is located 
in the first volume of the claims 
files.  

(b)  The VA examination dated in 
August 1998.  This evidence is also 
located in the first volume of the 
claims files.  

(c)  The medical evidence of record 
in connection with the veteran's SSA 
claim that documents a post-service 
incident resulting in a back injury.  
Specifically, the examiner must 
review the initial "C-4" exam 
supervised by Dr. Kenneth V. 
Dodgson, dated in July 1997, as well 
as the progress notes, also by Dr. 
Dodgson, dated in August, September, 
and November 1997.  The 
aforementioned SSA-related medical 
records are located in the second 
volume of the claims folder.

The examiner must specifically address 
whether it is more likely than not that 
the severe limitation of forward flexion 
documented at the August 1998 VA 
examination resulted from a post service 
aggravation of a pre-existing disability 
by the 1996 or 1997 workplace injuries.

Additionally, the VA examiner must review 
the evidence of the veteran's current 
disability, and specifically the 
documentation of that disability in the 
August 2005 VA examination.  This 
evidence is located in the seventh volume 
of the claims folders.  The examiner must 
thereafter opine regarding what degree of 
the veteran's current back disability is 
due to the back injury for which she 
received service connection, and what 
degree is due to her post-service, 
workplace injury.  If the examiner is not 
able to provide an opinion without 
resorting to speculation, the examiner 
must so state.

3.  After the development requested has 
been completed, the AMC should review the 
medical opinion report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the AMC must 
implement corrective procedures at once.

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to secure such evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

5.  Thereafter, the AMC must readjudicate 
the veteran's claim.  The AMC is advised 
that it is to make a determination based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in the statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


